Mr. Justice Clayton
delivered the opinion of the court.
•The controversy in this cause arises out of the following clause in the will of Mary Norris, deceased: “I give and bequeath to my daughter, Eliza Beck, ten negro slaves, with their increase, valued at four thousand dollars, under the following conditions — -that is to say, that she, the said Eliza Beck, agrees to receive the above named negroes, at the above valuation, as her own property; and, in consideration of which, she, the said Eliza Beck, agrees and becomes bound to pay unto the guardian of the children of my late son, John S. Norris, deceased, the yearly sum of four hundred dollars, during their minority, for their maintenance and education; and further, that, at the majority of said children, or as each of them comes of age, the one-third part of the principal of four •thousand dollars shall be paid to them by said.Eliza, her heirs, executors, &c. to each in proportion of those that survive, which amount being paid is in full contemplation of this my will.”
The guardian of the infants cited Eliza Beck to appear in the probate court and say. whether she accepted the legacy. She appeared and accepted it. The guardian then filed a.petition, praying the court to rule her to give bond with surety for the payment of the sums of money mentioned in the foregoing clause. The *45probate court required her to give bond and security in the penalty of six thousand dollars, from which order she appealed to this court.
The will does not, in express terms, require any security to be given, nor do we see any intention manifested to that effect.
To determine the case, it is necessary to ascertain the nature of the estate taken by Mrs. Beck. We esteem it to be an estate upon a condition subsequent; that is, the payment of the money bequeathed in the clause referred to. Upon failure to comply with this condition, at the proper time, the estate, at law, would be forfeited, and vest in the infant legatees. 2 Thomas’s Coke, 20, n.
This pecuniary legacy forms, in equity also, a charge upon the slaves, and constitutes a lien upon them. There is a strong resemblance between a charge and a trust, yet there is a distinction between them. When there is a bequest in trust to pay legacies, after their payment the remainder, if any, sinks into the residuum; but when there is a charge created, the whole estate passes subject,to the charge. 1 Roper Leg. 343, 347; King v. Denison, 1 Ves. & Bea. 272. But the intention of the testator in both is carried out, in much the same way, by compelling the party to make good the trust or charge. Ibid. The lien created by the charge is specific, as if for a debt. Wood v. Vandenburgh, 6 Paige, 285.
In this case, then, a security is provided by law for'the payment of this charge; a lien upon the property itself. If Mrs. Beck had not elected to take the property under the will, it would have passed to these children of Norris; as she has elected to take it, it must be subject to the charge of their legacy, and remain so subject until paid. Were the court to direct her to give other secu.rity, it might, with plausibility, be contended that the charge was thereby removed.
If the tenant for life is about to commit waste, or do other injury to the estate, the remainder-man may compel him to give security. This is upon the principle that the tenant for life is a trustee for those in remainder. Westcott v. Cady, 5 John. Ch. 349; 2 Paige, 122; 1 Yer. 73; 1 Iredell, 134. This principle has been repeatedly applied to cases in which there was apprehenson that the *46trust property would be removed beyond the limits of the state in Avhich the trust was created. Smith v. Daniel, 2 McCord’s Ch. R. 149; 2 Robin. Pr. 227.
The children of Norris Avould no doubt be entitled to invoke the aid of the proper tribunal, if any circumstances should occur to render the application of this familiar principle necessary or proper.
The order of the probate court will be reversed.